DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed May 16th, 2022 has been entered. Claims 1-2, 8-11, 15 and 22 have been amended. Claim 23 has been added. Claims 1-3, 6-12, and 14-23 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 14-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111), Radema et al. (US 2012/0085686), and further in view of Becker et al. (US 2010/0143906). The citations for Handschick are based off English translations. Translations of the specification and claims have been provided.
 Regarding claim 1, Koehler et al. (US 2011/0202169) teaches a seed sorting system for sorting seeds (Paragraph 0022 lines 1-2), the system comprising: 
a seed transfer station (Fig. 1 #106) configured to move seeds through the system (Paragraph 0022 lines 5-6), wherein the seed transfer station comprises a conveyor (Fig. 2 #132) including a belt (Paragraph 0025 lines 7-12) configured to transport the seeds in a substantially linear horizontal direction (Fig. 2 #138), and wherein the belt is transparent or semi-transparent (Claim 9 lines 2-8);
a loading assembly (Paragraph 0040 lines 6-8) comprising a loading station (Fig. 6 #256 “metering device”), the loading station configured to deliver seeds to the belt of the conveyor (Paragraph 0042 lines 1-2); 
an imaging assembly (Fig. 1 #108) comprising a first camera (Fig. 2 #130) mounted above the seed transfer station and configured to acquire images of the seeds as the seeds move through the system (Paragraph 0025 lines 2-8) and a second camera (Fig. 2 #150) mounted below the seed transfer station and configured to acquire images of the seeds as the seeds move through the system (Paragraph 0027 lines 4-8); 
a sorting assembly (Fig. 1 #110) configured to sort the seeds, from the belt of the conveyor (Fig. 2 #132), into separate bins (Fig. 1 #112, 114) based on the acquired images of the seeds (Paragraph 0036 lines 12-16); and 
a controller (Fig. 1 #120) capable of determining at least one of characteristic of the seeds from the acquired images (Paragraph 0031 lines 1-4). 
Koehler et al. lacks teaching a seed sorting system for sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec.
Handschick (DE 202004007111) teaches a system for sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec (Paragraph 0004 lines 5-6; 2 m/sec equals 78.7 in/sec). Handschick explains that air valves of an ejection system are adjusted to direct seeds in the correct sorting locations based on the speed of the conveyor (Paragraph 0031 lines 3-5), this is due to the speed altering the free fall path of the seeds as they are launched off of the conveyor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to operate a conveyor at a speed of at least 40 in/sec as taught by Handschick in order to control the movement of seeds launched off of the conveyor and thus, increase the degree of separation through properly directing the seeds into either the first or second sorting bin.
Koehler et al. lacks teaching a seed sorting system for sorting seeds wherein the controller explicitly determines at least one of circularity, solidity or smoothness data. Koehler et al. states that the controller analyses an image to determine at least one characteristic of a seed (Paragraph 0031 lines 1-4), and states that the software may be trained to separate seeds based on an appropriate category (Paragraph 0039 lines 1-9).
Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the controller is capable of determining at least one of circularity, solidity, and smoothness data of the seeds from the acquired images (Paragraph 0020 lines 6-16). Radema et al. explains that the articles may be sorted based on a plurality of characteristics, which increases the flexibility of the system (Paragraph 0040 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller capable of determining at least one of circularity, solidity, and smoothness data of the seeds from the acquired images as taught by Radema et al. to provide a more flexible sorting system which is capable of sorting materials based on a plurality of characteristics. 
Finally, Koehler et al. lacks teaching an accelerator disposed at an outlet of the loading station, and the accelerator configured to accelerate the seeds as they leave the outlet of the loading station to be delivered to the belt of the conveyor.
Becker et al. (US 2010/0143906) teaches a seed sorting system (Paragraph 0002 lines 1-4) wherein an accelerator (Fig. 3 #104) is disposed at an outlet of the loading station (Fig. 3 #104 at outlet of #102), and the accelerator configured to accelerate the seeds as they leave the outlet of the loading station (Paragraph 0059 lines 17-34) to be delivered to the belt of the conveyor (Fig. 3 #110). Becker et al. states that during a singulating step, the bulk sample of seeds may be distributed such that individual seeds are placed on the conveyor (Paragraph 0018 lines 1-14) so that the seeds may advantageously be evaluated on a seed-by-seed basis to determine different traits (Paragraph 0058 lines 8-15). In doing so, the seeds are placed on the conveyor belt such that each seed is traveling at the same speed as the conveyor belt (Paragraph 0060 lines 1-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include an accelerator disposed at an outlet of the loading station as taught by Becker et al. (US 2010/0143906) in order to provide singulated seeds which may travel at the same speed as the conveyor belt and which may be evaluated on an individual basis, therefore providing a more precise seed sorting system. 
Regarding claim 2, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein the controller (Fig. 1 #120) is capable of further determining a characteristic of the seeds from the acquired images and to control the sorting assembly to sort the seeds based on the determined characteristic of the seeds (Paragraph 0031 lines 1-4).
Koehler et al. lacks teaching a controller capable of determining length and width dimensions, and volume of the seeds from the acquired images, and to control the sorting assembly to sort the seeds based on the determined length and width dimensions, volume, and the determined circularity, solidity, and smoothness data of the seeds. 
Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the controller is capable of determining length and width dimensions, and volume of the seeds from the acquired images (Paragraph 0042 lines 26-34), and to control the sorting assembly to sort the seeds based on the determined length and width dimensions, volume, and the determined circularity, solidity, and smoothness data of the seeds (Paragraph 0040 lines 1-10). Radema et al. explains that the articles may be sorted based on a plurality of characteristics, which increases the flexibility of the system (Paragraph 0040 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller capable of determining length and width dimensions, and volume, and circularity, solidity, and smoothness data of the seeds as taught by Radema et al. to provide a more flexible sorting system which is capable of sorting materials based on a plurality of characteristics. 
Regarding claim 3, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein each camera has a focal axis extending in a substantially vertical direction (Fig. 2 #158). 
Regarding claim 6, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein the first and second cameras are 2D cameras (Paragraph 0025 lines 2-8, Paragraph 0027 lines 1-5).
Regarding claim 7, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system wherein the imaging assembly further comprises a third camera mounted above the seed transfer station and configured to acquire images of the seeds as the seeds move through the system and a fourth camera mounted below the seed transfer station and configured to acquire images of the seeds as the seeds move through the system. 
Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the imaging assembly (Fig. 3 #16) further comprises a third camera (Fig. 1 #18) mounted above the seed transfer station (Fig. 1 #30) and configured to acquire images of the seeds as the seeds move through the system (Paragraph 0042 lines 1-6).  Radema et al. explains that an imaging assembly (inspection head #16) includes two cameras in order to acquire both 2D and 3D image data so that the control unit may categorize the seeds based on a wider range of characteristics measured from this data (Paragraph 0042 lines 1-6, 20-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include a third camera mounted above the seed transfer station as taught by Radema et al. in order to gather more data from the seeds in order to provide a more flexible sorting system. Additionally, if the imaging system as taught by Koehler et al. was modified in include a third camera mounted above the seed transfer station, it would additionally have been obvious to provide the same modification to the imaging assembly below the seed transfer station, thus including a fourth camera mounted below the seed transfer station and configured to acquire images of the seeds as they move through the system. This modification would provide additional data gathered for each of the seeds and again increase the flexibility of the sorting system. 
Regarding claim 8, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein the sorting assembly comprises at least one valve bank (Paragraph 0048 lines 5-8) and a plurality of sorting bins (Fig. 1 #112, 114), the valve bank being operable by the controller to sort the seeds into the sorting bins as the seeds leave the seed transfer station (Paragraph 0048 lines 6-11).
Koehler et al. lacks teaching a seed sorting system wherein the valve bank is mounted over a first sorting bin and is directed downward in a substantially vertical orientation, the seed transfer station being configured to direct seeds into the second sorting bin, the first valve bank being operable to direct seeds away from the second sorting bin and into the first sorting bin.
Radema et al. (US 2012/0085686) teaches a seed sorting system wherein a valve bank (Fig. 3 #20) is mounted over a first sorting bin (Fig. 3 #48) and is directed downward in a substantially vertical orientation, the seed transfer station being configured to direct seeds into the second sorting bin (Fig. 3 #24), the first valve bank being operable to direct seeds away from the second sorting bin and into the first sorting bin (Paragraph 0043 lines 12-21). Radema et al. states that through this configuration, the control unit may compensate to account for the loss of the rejected articles from grouped articles, which provides an accurate separation (Paragraph 0046 lines 1-5). 
Regarding claim 9, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system wherein the accelerator includes a roller positioned above the belt of the conveyor, the roller configured to compress the seeds against the belt of the conveyor and accelerate the seeds as they are delivered to the belt of the conveyor. 
Becker et al. (US 2010/0143906) teaches a seed sorting system (Paragraph 0002 lines 1-4) wherein an accelerator (Fig. 3 #104) includes a roller positioned above the belt of the conveyor (Fig. 3 #104 “drum” positioned above #110), the roller configured to compress the seeds against the belt of the conveyor (Paragraph 0059 lines 32-38) and accelerate the seeds as they are delivered to the belt of the conveyor (Paragraph 0060 lines 1-12). Becker et al. states that during a singulating step, the bulk sample of seeds may be distributed such that individual seeds are placed on the conveyor (Paragraph 0018 lines 1-14) so that the seeds may advantageously be evaluated on a seed-by-seed basis to determine different traits (Paragraph 0058 lines 8-15). In doing so, the seeds are placed on the conveyor belt such that each seed is traveling at the same speed as the conveyor belt (Paragraph 0060 lines 1-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include an accelerator including a roller positioned above the belt of the conveyor, the roller configured to compress the seeds against the belt of the conveyor and accelerate the seeds as taught by Becker et al. (US 2010/0143906) in order to provide singulated seeds which may travel at the same speed as the conveyor belt and which may be evaluated on an individual basis, therefore providing a more precise seed sorting system. 
Regarding claim 10, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds, the method comprising: 
delivering seeds from a loading station (Fig. 6 #256 “metering device”) of a seed sorting system to a conveyor of a seed transfer station of the system (Paragraph 0042 lines 1-2); 
moving the seeds through the seed sorting system using the conveyor (Fig. 2 #132) of the seed transfer station (Paragraph 0022 lines 5-7), the conveyor (Fig. 2 #132) including a transparent or semi-transparent belt (Claim 9 lines 2-8) configured to transport the seeds in a substantially linear horizontal direction (Fig. 2 #138); 
acquiring, using a first camera (Fig. 2 #130) mounted above the seed transfer station, images of the seeds as the seeds move through the system via the seed transfer station (Paragraph 0025 lines 2-8); acquiring, using a second camera (Fig. 2 #150) mounted below the seed transfer station, images of the seeds as the seeds move through the system via the seed transfer station (Paragraph 0027 lines 4-8); 
analyzing the images to determine a parameter of each of the seeds (Paragraph 0024 lines 5-10); and 
sorting, using a sorting assembly, the seeds based on determined parameters of the seeds (Paragraph 0036 lines 12-16);
wherein analyzing the images comprises determining, using a controller (Fig. 1 #120 “electronic controller”), a characteristic of the seeds from the acquired images (Paragraph 0031 lines 1-4). 
Koehler et al. lacks teaching a method of sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec.
Handschick (DE 202004007111) teaches a method of sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec (Paragraph 0004 lines 5-6; 2 m/sec equals 78.7 in/sec). Handschick explains that air valves of an ejection system are adjusted to direct seeds in the correct sorting locations based on the speed of the conveyor (Paragraph 0031 lines 3-5), this is due to the speed altering the free fall path of the seeds as they are launched off of the conveyor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to operate a conveyor at a speed of at least 40 in/sec as taught by Handschick in order to control the movement of seeds launched off of the conveyor and thus, increase the degree of separation through properly directing the seeds into either the first or second sorting bin.
Koehler et al. lacks teaching a method for sorting seeds wherein the controller explicitly determines at least one of circularity, solidity or smoothness data. Koehler et al. states that the controller analyses an image to determine at least one characteristic of a seed (Paragraph 0031 lines 1-4), and states that the software may be trained to separate seeds based on an appropriate category (Paragraph 0039 lines 1-9).
Radema et al. (US 2012/0085686) teaches a method for sorting seeds wherein the controller is capable of determining at least one of circularity, solidity, and smoothness data of the seeds from the acquired images (Paragraph 0020 lines 6-16). Radema et al. explains that the articles may be sorted based on a plurality of characteristics, which increases the flexibility of the system (Paragraph 0040 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller capable of determining at least one of circularity, solidity, and smoothness data of the seeds from the acquired images as taught by Radema et al. to provide a more flexible sorting system which is capable of sorting materials based on a plurality of characteristics. 
Finally, Koehler et al. lacks teaching a method of sorting seeds comprising accelerating the seeds as they leave an outlet of the loading station and are delivered to the conveyor, to thereby substantially match a speed of the delivered seeds to a speed of the conveyor.
Becker et al. (US 2010/0143906) teaches a method of sorting seeds (Paragraph 0002 lines 1-4) comprising accelerating the seeds (Fig. 3 #104) as they leave an outlet of the loading station (Fig. 3 outlet of #102, Paragraph 0059 lines 17-34) and are delivered to the conveyor (Fig. 3 #110), to thereby substantially match a speed of the delivered seeds to a speed of the conveyor (Paragraph 0060 lines 1-12). Becker et al. states that during a singulating step, the bulk sample of seeds may be distributed such that individual seeds are placed on the conveyor (Paragraph 0018 lines 1-14) so that the seeds may advantageously be evaluated on a seed-by-seed basis to determine different traits (Paragraph 0058 lines 8-15). In doing so, the seeds are placed on the conveyor belt such that each seed is traveling at the same speed as the conveyor belt (Paragraph 0060 lines 1-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include accelerating the seeds as they leave an outlet of the loading station and are delivered to the conveyor as taught by Becker et al. (US 2010/0143906) in order to provide singulated seeds which may travel at the same speed as the conveyor belt and which may be evaluated on an individual basis, therefore providing a more precise seed sorting system. 
Regarding claim 11, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds wherein analyzing the images further comprises determining, using the controller (Fig. 1 #120), characteristics of the seeds from the acquired images (Paragraph 0031 lines 1-4).
Koehler et al. lacks teaching a method of sorting seeds wherein the controller analyzes length, width and thickness dimensions, and volume of the seeds from the acquired images. 
Radema et al. (US 2012/0085686) teaches a method of sorting seeds wherein the controller analyzes length, width and thickness dimensions, and volume of the seeds from the acquired images (Paragraph 0040 lines 1-10). Radema et al. explains that the articles may be sorted based on a plurality of characteristics, which increases the flexibility of the system (Paragraph 0040 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller configured to analyze length, width and thickness dimensions, and volume of the seeds as taught by Radema et al. in order to provide a more flexible sorting system which is capable of sorting materials based on a wider range of characteristics. 
Regarding claim 12, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising categorizing, using the controller (Fig. 1 #120), each of the seeds as either healthy or defective based on the determined parameter of the seed (Paragraph 0023 lines 1-7).
Regarding claim 14, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds wherein said sorting the seeds comprises operating at least one valve bank (Paragraph 0048 lines 5-8) to sort the seeds into at least two separate sorting bins (Fig. 1 #112, 114), a first sorting bin representing healthy seeds (Fig. 1 #114) and a second sorting bin representing defective seeds (Fig. 1 #112). 
Regarding claim 15, Koehler et al. (US 2011/0202169) lacks teaching a method of sorting seeds wherein accelerating the seeds as they leave the outlet of the loading station includes compressing the seeds, by a roller, against the conveyor and substantially matching the speed of the delivered seeds, by the roller, to the speed of the conveyor.
Becker et al. (US 2010/0143906) teaches a method of sorting seeds (Paragraph 0002 lines 1-4) wherein accelerating the seeds (Fig. 3 #104) as they leave the outlet of the loading station (Fig. 3 outlet of #102) includes compressing the seeds (Paragraph 0059 lines 32-38), by a roller (Fig. 3 #104 “drum”), against the conveyor (Fig. 3 #110) and substantially matching the speed of the delivered seeds, by the roller, to the speed of the conveyor (Paragraph 0059 line 32-Paragraph 0060 line 12). Becker et al. states that during a singulating step, the bulk sample of seeds may be distributed such that individual seeds are placed on the conveyor (Paragraph 0018 lines 1-14) so that the seeds may advantageously be evaluated on a seed-by-seed basis to determine different traits (Paragraph 0058 lines 8-15). In doing so, the seeds are placed on the conveyor belt such that each seed is traveling at the same speed as the conveyor belt (Paragraph 0060 lines 1-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include accelerating the seeds as they leave the outlet of the loading station by compressing the seeds, with a roller, against the conveyor as taught by Becker et al. (US 2010/0143906) in order to provide singulated seeds which may travel at the same speed as the conveyor belt and which may be evaluated on an individual basis, therefore providing a more precise seed sorting system.
Regarding claim 16, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising illuminating a field of view of at least one of the first and second cameras using a light assembly (Fig. 2 #142, 154), the light assembly comprising a pair of white lights (Paragraph 0026 lines 1-4) disposed on one side of the seed transfer station (Fig. 2 #142), and a blue light (Paragraph 0027 lines 8-12) disposed on an opposite side of the seed transfer station (Fig. 2 #154).
Regarding claim 17, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising a light assembly (Fig. 2 #142, 154) comprising a pair of white lights (Paragraph 0026 lines 1-4) disposed on one side of the seed transfer station (Fig. 2 #142), and a blue light (Paragraph 0027 lines 8-12) disposed on an opposite side of the seed transfer station (Fig. 2 #154).
Regarding claim 18, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds wherein the second camera (Fig. 2 #150) is disposed to acquire images of a portion of the seed path located downstream from a portion of a seed path the first camera (Fig. 2 #160) is disposed to acquire. 
Koehler et al. lacks teaching the second camera located upstream from the first camera. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to instead place the second camera upstream from the first camera, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 22, Koehler et al. (US 2011/0202169) teaches a seed sorting system further comprising a vibratory feeder (Paragraph 0040 line 15 “vibration type of feeder”) disposed after the loading station (Fig. 6 #256 “metering device”) for singulating the seeds as they are dispensed from the outlet of the loading station (Paragraph 0040 lines 6-8, 14-19). 
Koehler et al. lacks teaching an accelerator. 
Becker et al. (US 2010/0143906) teaches an accelerator (Fig. 3 #104), such that a bulk sample of seeds may be distributed such that individual seeds are placed on the conveyor (Paragraph 0018 lines 1-14) so that the seeds may advantageously be evaluated on a seed-by-seed basis to determine different traits (Paragraph 0058 lines 8-15). In doing so, the seeds are placed on the conveyor belt such that each seed is traveling at the same speed as the conveyor belt (Paragraph 0060 lines 1-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include an accelerator as taught by Becker et al. (US 2010/0143906) placed after the vibratory feeder in order to provide an additional distribution of singulated seeds which travel at the same speed as the conveyor belt and which may be evaluated on an individual basis, therefore providing a more precise seed sorting system.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111), Radema et al. (US 2012/0085686), Becker et al. (US 2010/0143906) and further in view of Kivett et al. (US 3928753). 
Regarding claim 19, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system comprising ionizers to dissipate static charges on the system. 
Kivett et al. (3928753) teaches a sorting system (Col. 1 lines 9-14) comprising ionizers (Col. 2 lines 34-38) to dissipate static charges on a system (Col. 3 lines 49-56). Kivett et al. (3928753) explains how ionizers are beneficial for removing any static charge or dust from small objects as they are transported (Col. 3 lines 55-58). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include an ionizer to dissipate static charges in the system as taught by Kivett et al.  in order to remove any static charge or dust which may disrupt sorting of the seeds, therefore providing a more reliable sorting system. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111), Radema et al. (US 2012/0085686), Becker et al. (US 2010/0143906), and further in view of Williams (US 5865299). 
Regarding claim 20, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system comprising a conveyor support system comprising an air float system including air bars that use air to support the belt. 
Williams (US 5865299) teaches an apparatus comprising a conveyor support system (Col. 1 lines 4-6) comprising an air float system (Col. 5 lines 20-23) including air bars that use air to support a belt (Col. 5 lines 28). Williams explains that it is beneficial to use an air float system below a conveyor belt in order to prevent friction below a loaded conveyor belt (Col. 1 lines 29-40), and specifically states that it is beneficial to do so in systems where the conveyor belt is carrying bulky material such as grain (Col. 1 lines 41-47). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include an air float system including air bars as taught by Williams (US 5865299) in order to reduce friction which may occur below a conveyor belt as it travels. This reduced friction would require less energy to use and help prolong the life of the belt.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111), Radema et al. (US 2012/0085686), Becker et al. (US 2010/0143906) and in further view of Boucheron (US 8488863). 
Regarding claim 21, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system wherein the controller incorporates machine learning methods to analyze the acquired images and to classify the images into different categories. 
Boucheron (US 8488863) teaches an image analysis system (Col. 9 lines 64-66) which incorporates machine learning methods (Col. 14 lines 63-65) to analyze the acquired images and classify the images into different categories (Col. 15 lines 1-4). Boucheron explains that through using machine learning methods, the image analysis system is provided with an accurate, flexible and easy to use method of analysis (Col. 15 lines 42-50). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include a controller incorporating machine learning methods to analyze acquired images for classification as taught by Boucheron in order to increase the flexibility of the system while maintaining an accurate and simple classification. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Becker et al. (US 2010/0143906). 
Regarding claim 23, Koehler et al. (US 2011/0202169) teaches a seed sorting system for sorting seeds (Paragraph 0022 lines 1-2), the system comprising: 
a seed transfer station (Fig. 1 #106) configured to move seeds through the system (Paragraph 0022 lines 5-6); 
a loading station (Fig. 6 #256) configured to deliver the seeds to the seed transfer station (Paragraph 0042 lines 1-2); 
an imaging assembly (Fig. 1 #108) configured to acquire images of the seeds as the seeds move through the system (Paragraph 0025 lines 2-8); and 
a sorting assembly (Fig. 1 #110) configured to receive the seeds from the seed transfer station and sort the seeds into separate bins (Fig. 1 #112, 114) based on the acquired images of the seeds (Paragraph 0036 lines 12-16). 
Koehler et al. lacks teaching an accelerator disposed at an outlet of the loading station, the accelerator configured to accelerate the seeds as they leave the outlet of the loading station to be delivered to the seed transfer station. 
Becker et al. (US 2010/0143906) teaches an accelerator (Fig. 3 #104) disposed at an outlet of the loading station (Fig. 3 #104 at outlet of #102), the accelerator configured to accelerate the seeds as they leave the outlet of the loading station (Paragraph 0059 lines 17-34) to be delivered to the seed transfer station (Fig. 3 #110). Becker et al. states that during a singulating step, the bulk sample of seeds may be distributed such that individual seeds are placed on the conveyor (Paragraph 0018 lines 1-14) so that the seeds may advantageously be evaluated on a seed-by-seed basis to determine different traits (Paragraph 0058 lines 8-15). In doing so, the seeds are placed on the conveyor belt such that each seed is traveling at the same speed as the conveyor belt (Paragraph 0060 lines 1-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include an accelerator disposed at an outlet of the loading station as taught by Becker et al. (US 2010/0143906) in order to provide singulated seeds which may travel at the same speed as the conveyor belt and which may be evaluated on an individual basis, therefore providing a more precise seed sorting system. 
Response to Arguments
Applicant’s arguments, filed May 16th, 2022, with respect to claim(s) 9, 10 and 15 under Koehler et al. (US 2011/0202169) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. While the previous rejection cited the guide #282 disposed immediately after the metering apparatus #256, this was interpreted as an accelerator located at an outlet of the seed loading station. However, the amendments in claims 1, 9, 10, 15, and new claim 23, clarify details of an accelerator, such that a new grounds of rejection has been applied in view of Becker et al. (US 2010/0143906). Becker et al. teaches details of an accelerator which comprises a roller configured to compress seeds against the belt of a conveyor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653